                           UNITED STATES DISTRICT COURT
                                DISTRICT OF OREGON

BRIAN C.,                                  )      Case No.:    3:18-cv-02178-JR
                                           )
              Plaintiff,                   )
                                           )
              V.                           )      ORDER AWARDING ATTORNEY
                                           )      FEES PER 28 USC 2412(d)
                                           )
ANDREW SAUL,                               )
Commissioner,                              )
Social Security Administration,            )
                                           )
              Defendant.                   )
                                           )


       It is hereby ORDERED that, pursuant to the Equal Access to Justice Act, 28

U.S.C. § 2412, an attorney fee in the amount of $4,005.09 is awarded to Plaintiff. It is

ordered that the attorney fee will be paid to Plaintiffs attorney, dependent upon

verification that Plaintiff has no debt which qualifies for offset against the awarded fees,

pursuant to the Treasury Offset Program as discussed in As/rue v. Ratliff, 130 S.Ct.

2521 (2010). If Plaintiff has no such debt, then the check shall be made payable to

George J. Wall, and mailed to Plaintiffs attorney's mailing address at: 825 NE 20TH

Ave., Suite 330, Portland OR 97232. If Plaintiff has such debt, then the check for any

remaining funds after offset of the debt shall be made payable to Plaintiff and mailed to

Plaintiffs attorney's mailing address as provided above.

Ill

Ill
Page 3 - PETITION FOR EAJA FEES
      IT IS   so ORDERED: _l~
                            . . .W;-+d_D_/_1_____



                                         U.S. Magistrate Judge

      Proposed Order submitted:                       Date: November 27, 2019


      /s/ George Wall

      George J. Wall, OSB #934515
      gwall@eastpdxlaw.com
      Phone No.: 503-236-0068
      Fax No.: 503-236-0028
      Attorney for Plaintiff, Brian C.


                            CERTIFICATE OF SERVICE

         I hereby certify that the foregoing Plaintiff's MOTION FOR APPROVAL OF FEES
PER EAJA and PROPOSED ORDER were filed with the Clerk of the Court on
November 27, 2019, using the CM/ECF system, which will send notification of such
filing to the following:

      Renata Gowie         renata.gowie@usdoj.gov, caseview.ecf@usdoj.gov,
                           Jan.sands@usdoj.gov, trudylee.fleming@usdoj.gov.
                           Usaor.ss@usdoj.gov

      Jeffrey Staples     Jeff.staples@ssa.gov, OGC.Seattle.ECF@ssa.gov


                                           /s/ George Wall

                                         George J. Wall, OSB No. 934515
                                         825 NE 20th Ave., Suite 330
                                         Portland OR 97232
                                         Telephone: (503)236-0068
                                         Fax: (503)236-0028
                                         gwall@eastpdxlaw.com
                                         Attorney for Plaintiff, Brian C.


Page 4 - PETITION FOR EAJA FEES
